 
 
I 
108th CONGRESS 2d Session 
H. R. 4861 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2004 
Mr. Sweeney (for himself and Mrs. Lowey) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to provide penalties for failure to pay certain obligations to spouses and ex-spouses that are similar to the penalties imposed for failure to pay child support obligations, and for other purposes. 
 
 
1.Spousal obligationsChapter 11A of title 18, United States Code, is amended by adding at the end the following: 
 
228A.Failure to pay legal spousal obligations 
(a)OffenseAny person who— 
(1)willfully fails to pay a court ordered obligation with respect to a spouse or former spouse who resides in another State, if such obligation has remained unpaid for a period longer than 1 year, or is greater than $5,000;  
(2)travels in interstate or foreign commerce with the intent to evade a court ordered obligation with respect to a spouse or former spouse, if such obligation has remained unpaid for a period longer than 1 year, or is greater than $5,000; or  
(3)willfully fails to pay a court ordered obligation with respect to a spouse or former spouse who resides in another State, if such obligation has remained unpaid for a period longer than 2 years, or is greater than $10,000; shall be punished as provided in subsection (c). 
(b)PresumptionThe existence of an obligation that was in effect for the time period charged in the indictment or information creates a rebuttable presumption that the obligor has the ability to pay the obligation for that time period.  
(c)PunishmentThe punishment for an offense under this section is— 
(1)in the case of a first offense under subsection (a)(1), a fine under this title, imprisonment for not more than 6 months, or both; and  
(2)in the case of an offense under paragraph (2) or (3) of subsection (a), or a second or subsequent offense under subsection (a)(1), a fine under this title, imprisonment for not more than 2 years, or both.  
(d)Mandatory restitutionUpon a conviction under this section, the court shall order restitution under section 3663A in an amount equal to the total unpaid obligation as it exists at the time of sentencing.  
(e)VenueWith respect to an offense under this section, an action may be inquired of and prosecuted in a district court of the United States for— 
(1)the district in which the spouse or former spouse who is the subject of the obligation resided during a period during which the person who is alleged to have failed to pay the obligation or traveled with the intent to evade the obligation, allegedly failed to meet that obligation;  
(2)the district in which the alleged offender resided during a period described in paragraph (1); or  
(3)any other district with jurisdiction otherwise provided for by law.  
(f)DefinitionsAs used in this section— 
(1)the term Indian tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a);  
(2)the term State includes any State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States; and  
(3)the term court ordered obligation to a spouse or former spouse means any amount determined under a court order pursuant to the law of a State or of an Indian tribe to be due from a person for the support and maintenance of a spouse or former spouse, or as an equitable or other distribution to a spouse or former spouse of assets in connection with a separation or divorce.. 
2.Conforming amendment to table of sectionsThe table of sections at the beginning of chapter 11A of title 18, United States Code, is amended by adding at the end the following new item: 
 
 
228A. Failure to pay legal spousal obligations.  
 
